Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niemann et al. (U.S. Pub No. 20150091718) in view of Freienstein et al. (DE 10 2006 040653).
Regarding claim 1, 12, 13, Niemann et al. disclose (at paragraph 0044-0045) an electronic device, non-transitory computer readable medium and a method for detecting the application of scratches and/or bumps to a vehicle using at least one impact sound sensor mounted to the vehicle, wherein signals which are output by the acceleration sensor are monitored and analyzed by an electronic device, the method comprising: analyzing an envelope of the signals (e.g. the amplitude maximum and the decay time); determining that a signal is to be evaluated based on analyzing the envelope (for example distinguishing between elastic and plastic deformation; paragraph 0043, 0044); and evaluating the signal to classify an application of a scratch and/or bump, wherein the evaluating is on the basis of a duration and a frequency of the signal (See 0025), in a plurality of frequency bands which are respectively filtered out from a total bandwidth of the signal (See paragraph 0025; signal strength and filtered paragraph 0040 first sentence), wherein the signals are evaluated in a plurality of frequency bands which are respectively filtered out from the total bandwidth of the signal. Though Neimann et al. disclose an impact sound sensor, it fails to specifically disclose using at least one acceleration sensor mounted to the vehicle. 
In an analogous art, Freieinstein et al. disclose the acceleration sensors (See paragraph 0003) the impact sensors are considered as acceleration sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the impact sensor of Neimann et al. with the acceleration sensor of Freieinstein et al. in order to better evaluate the signal from the acceleration sensor system.
Regarding claims 2-11, 14, Niemann et al. disclose the signals are classified into long and short (See paragraph 0041); the signals are classified into categories and the categories comprising no event’ scratch (long time paragraph 0041), bump without damage (paragraph 0043) and bump with damage .
Response to Arguments
Applicant's arguments filed 11/02/2021 have been fully considered but they are not persuasive.
Appellant mainly argues that Neimann does not utilize a frequency of a signal for evaluating the signal to classify an application of a scratch or bump. Examiner respectfully disagrees because at paragraph 0025 of Niemann et al. disclose a frequency of a signal for evaluating the signal to classify an application of a scratch or bump. The rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661